Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) The applicant shall elect a particular gene or a combination of genes under transcriptional control of SOX2 in a cancer cell.
Then, the applicant shall further elect a gene or a combination of genes from selected from the group consisting of NRAS, KRAS, HRAS, ARAF, BRAF, CRAF, MEK1/ 2, ERK1/2, ROS, ALK, MET, KIT, and EGFR.
(B) The applicant shall elect analyzing protein expression or mRNA expression.
(C) The applicant shall elect determining one signaling pathway from MAPK or EGFR.
(D) The applicant shall elect either an activating mutation or amplification in a gene.

If the applicant elect MAPK inhibitor, the applicant shall further elect one inhibitor among inhibitor of B Raf, inhibitor of MEK or inhibitor of ERK. Then, the applicant shall further elect one drug. For example, if the applicant elect an inhibitor of MEK, the applicant shall further elect one inhibitor from the list of selected from the group of MEK inhibitors. 
The applicant shall indicate which claims are directed to elected species. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The species of the invention listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of inhibiting expression of a gene under transcriptional control of SOX2 in a cancer cell (e. g. OCT4, CD24 genes) and analyzing activation mutation or amplification of in a gene (e.g. EGFR gene), this technical feature is not a special technical feature as it does not make a contribution over the prior art in Rothenberg et al. (eLife; 2015; 4: e061 32: p. 1-25). Rothenberg et al. a method of treating EGFR mutant lung cancer comprising identifying the stem cell transcriptional regulator SOX2, and association expression of EGFR (e.g. mutation) (abstract. p 3 para 3, Figure 1). Rothenberg et al. teaches treating the cancer via inhibition of downstream signaling pathways (For example, MEK/MAPK inhibition using AZD6244) (p 3 para 3).
5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634